Title: From George Washington to James McHenry, 12 March 1782
From: Washington, George
To: McHenry, James


                        
                            My dear Sir,
                            Phila March 12th 82
                        
                        The fair hand to whom your letter of the 20th of Jany was committed presented it safe, & as you
                            rightly observd—the value of it was enhanced by it.
                        Good Laws—ample means—& sufficient powers—may render the birth of your Intendant a public benefit;
                            and from the spirit of your people I hope these are provided—without them the appointment must
                            be nugatory—Never, since the commencement of the present Revolution, has there been, in my judgment, a period when
                            vigorous measures were more consonant with sound policy than the present. The speech of the British King, & the
                            addresses of the Lords & Commons are evincive proofs to my mind of two things, namely their wishes to prosecute
                            the American War—and their fears of the consequences—My opinion therefore of the matter is that the Minister will obtain
                            supplies for the current year—prepare vigorously for another Campaign, & then prosecute the War or treat of Peace
                            as circumstances and fortuitous events may justify—& that nothing will contribute more to the first than a relaxation
                            or apparent supiness, on the part of these states. The debates upon the address evidently prove what I have here advanced
                            to be true. For these addresses, as explained, are meant to answer any purpose the Ministers may have in view—What madness
                            then can be greater, or policy and oeconomy worse, than to let the enemy again rise upon our folly & want of
                            exertion? Shall we not be justly chargeable for all the blood & treasure which shall be wasted in a lingering War
                            procrastinated by the false expectation of Peace, or timid measures for the prosecution of it? surely we shall, &
                            much is it to be lamented that our endeavors do not at all times accord with our wishes—each State is anxious to see the
                            end of our Warfare accomplished, but shrinks when it is called upon for the means! and either withholds them altogether or
                            grants them in such away as to defeat the end. such, It is to be feared, will be the case in many instances respecting
                            the requisitions of Men & Money. I have the pleasure however to inform you that the Assembly of this State—now
                            sitting, have passed their supply Bill without a dissenting voice— and this a laudable spirit seems to pervade all the
                            Members of that body but I fear notwithstanding, they will be deficient of their quota of Men. It is idle at this late
                            period of the War, when enthusiasm is cooled if not done away. When the minds of that class of Men who are proper subjects
                            for soldiers are poisoned by the high bounties which have been given—& the knowledge of the distresses of the
                            Army so generally diffused through every State to suppose that our Battalions can be compleated by voluntary enlistment—The attempt is vain and we are only deceiving ourselves & injuring the Cause by making the experiment. There is no
                            other effectual method to get Men suddenly, but that of classing the People & polling
                            each class to furnish a Regt—here every Man is interested—every Man becomes a recruiting Officer. If our necessity for
                            Men did not press—I should prefer the mode of voluntary enlistment to all others to obtain them—as it does, I am sure it
                            will not answer. & that the Season for enterprise will be upon us long e’re we are ready for the Field.
                        The anxious state of suspence in which we have been for some time & still remn—respectg the Naval
                            engagement in the West Indies and attempt upon Brimstone hill in the Isld of St Kitts, is disagreeable beyond description—the Issue of these must be very interestg and may give a very unfavourable turn to affairs in this Quarter & to
                            America in its consequences. With much sincerity & Affiction I am Yrs
                        
                            Go. Washington
                        
                    